Exhibit 10.4

 



PROMISSORY NOTE

 



$600,000

November 18, 2013

  New York, New York

  

FOR VALUE RECEIVED, LONG ISLAND BRAND BEVERAGES LLC, a New York limited
liability company (“Maker”), having an address at P.O. Box 845, Long Beach, New
York 11561, hereby promises to pay to the order of Cullen Agricultural Holding
Corp., having an address at 1193 Seven Oaks Rd. Waynesboro, GA 30830, its
successors and/or assigns (any of which is hereinafter referred to as “Holder”),
the sum of Six Hundred Thousand Dollars and No Cents ($600,000.00), together
with interest to the extent and at the rate specified herein from and after the
date hereof.

 

This Note is issued pursuant to the terms of a Letter Agreement (“Letter
Agreement”) dated of even date herewith between the Maker and Holder and Holder
hereof is entitled to the benefits provided for therein. Terms used but not
defined herein shall have their respective meanings assigned in the Letter
Agreement. Maker hereby grants the Holder a security interest in all of the
inventory and accounts receivables of the Company (together, the “Collateral”).
Reference herein to the Letter Agreement and Collateral shall in no way impair
the absolute and unconditional obligation of the Maker to pay both principal and
interest, if any, as provided herein.

 

The principal and accrued interest on the Note shall be due and payable in
lawful money of the United States on August 31, 2014 (the “Maturity Date”);
provided however, that the principal and accrued interest owed hereunder shall
be applied to the purchase price of the Membership Interests if the Holder
exercises the Option and purchases the Membership Interests.

 

Interest shall accrue daily on the unpaid principal balance of this Note
commencing on the date hereof and shall be due and payable, without demand or
notice, on the Maturity Date, at a rate of 6% per annum; provided, however, that
if the Holder does not make the Additional Loan, such interest rate shall
increase to 12%.

 

Maker agrees that $450,000 of the principal amount shall be used solely to repay
all remaining amounts due to Struck Holdings LLC under the Struck Agreement.

 

So long as any amount under this Note remains outstanding and unpaid, Maker will
not, unless otherwise consented to in writing by the Holder, (i) create, incur,
assume or suffer to exist (other than indebtedness existing on the date hereof)
any indebtedness for borrowed funds (institutional or otherwise) which is not
subordinated in all respects to the indebtedness under this Note or (ii)
consolidate or merge into, or transfer or lease all or substantially all of its
assets to, any person unless (A) the person is a corporation, (B) the person
assumes in a writing reasonably acceptable to the Holder all the obligations of
the Maker under this Note and (C) immediately after the transaction, no default
under this Note exists. The surviving transferee or lessee corporation shall be
the successor Maker, but the predecessor Maker in the case of a transfer or
lease shall not be released from the obligation to pay the principal of and
interest of this Note.



Holder may, with or without notice to Maker or any guarantor or other party
liable herefor, extend or renew this Note, or extend the time for making payment
of any amount provided for herein, or accept any amount in advance, all without
affecting the liability of Maker or any other party or guarantor liable herefor.

 

 

 



If the parties have not entered into an Agreement pursuant to the Letter
Agreement by December 15, 2013, this Note may not be prepaid in whole or in part
at any time without penalty or premium, but with payment of accrued interest to
the date of prepayment.

 

Upon the occurrence of a default, the whole sum of principal and accrued
interest shall become due immediately at the option of Holder. Default shall
include, but not be limited to: (i) failure to make any payment hereunder at the
time prescribed for payment; (ii) filing, as to the Maker or any guarantor or
endorser of this Note, of an involuntary petition which is not dismissed within
sixty (60) days or of a voluntary petition under the provisions of the Federal
Bankruptcy Code or any state statute for the relief of debtors; (iii) default in
the payment of principal or interest on any obligation in excess of $100,000 for
borrowed money beyond the period of grace, if any, provided with respect thereto
or default in the performance or observance of any other term, condition or
agreement contained in any such obligation or in any agreement relating thereto,
if the effect thereof is to cause, or permit the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to cause such
obligation to become due prior to its stated maturity and such default remains
unremedied for a period of 10 days; (iv) final judgment for the payment of money
in excess of $100,000 shall be rendered against Maker and the same shall remain
undischarged for a period of thirty (30) days during which execution of such
judgment shall not be effectively stayed; or (v) any breach or other default by
the Maker under this Note or the Loan and Option Agreement which is not cured
within five (5) days after the Maker receives notice from the Holder of the
occurrence thereof.

 

The times for the payment of the principal sum as herein stated are of the
essence of this Note. Upon the occurrence of a default, the amount of the
principal sum hereunder, plus reasonable attorneys fees and expenses, shall bear
interest from the date thereof to the actual date of payment (whether such
payment is made voluntarily or as a result of legal process) at the maximum rate
of interest permitted by law or 18% per annum, whichever is lower, from the date
of the default to the date of actual payment.

 

Maker and each other party liable herefor, whether principal, endorser,
guarantor or otherwise, jointly and severally hereby (i) waive presentment,
demand, protest, notice of dishonor and/or protest, notice of non-payment and
all other notices or demands in connection with the delivery, acceptance,
performance, default, enforcement or guaranty of this Note, (ii) waive recourse
to suretyship defenses generally, including extensions of time, releases of
security and other indulgences which may be granted from time to time by Holder
to Maker or any party liable herefor, and (iii) agree to pay all costs and
expenses, including reasonable attorneys fees, in connection with the
enforcement or collection of this Note.

 

Nothing contained in this Note or in any other agreement between Maker and
Holder shall require Maker to pay, or Holder to accept, interest in an amount
which would subject Holder to any penalty or forfeiture under applicable law. In
no event shall the total of all charges payable hereunder, whether of interest
or of such other charges which may or might be characterized as interest, exceed
the maximum rate permitted to be charged under applicable law. Should Holder
receive any payment which is or would be in excess of that permitted to be
charged under such applicable law, such payment shall have been and shall be
deemed to have been made in error and shall automatically be applied to reduce
the principal balance outstanding on this Note.

 

Holder shall not, by any act, delay, omission or otherwise, be deemed to have
waived any of its rights and/or remedies hereunder, and no waiver whatsoever
shall be valid unless in writing, signed by Holder, and then only to the extent
therein set forth. The making of any demands or the giving of any notices by
Holder or a waiver by Holder of any right and/or remedy hereunder on any one
occasion shall not be construed as a bar to or waiver of any right and/or remedy
which Holder would otherwise have on any future occasion. All rights and
remedies of Holder shall be cumulative and may be exercised singly or
concurrently.

 

 

 



This Note may be assigned at any time by Holder to any person controlling,
controlled by or under common control with the Holder or to any affiliate of the
Holder on notice to Maker.

 

The terms and provisions hereof shall survive the payment, cancellation or
surrender of this Note. Any instrument taken by Holder in payment of, or for
application against, any obligation of Maker or any other party liable herefor
shall not operate as a discharge of such obligation until the instrument is
finally paid, notwithstanding the fact that a bank may be the maker, drawer or
acceptor of such instrument.

 

This Note shall be governed and construed in accordance with the law of the
State of New York without giving effect to choice of law principles. MAKER AND
EACH OTHER PARTY LIABLE HEREFOR, IN ANY LITIGATION IN WHICH HOLDER SHALL BE AN
ADVERSE PARTY, WAIVES TRIAL BY JURY AND WAIVES THE RIGHT TO INTERPOSE ANY
DEFENSE, SETOFF OR COUNTERCLAIM OF ANY NATURE OR DESCRIPTION. ANY SUCH
LITIGATION SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK COUNTY, NEW YORK.

 

 

  Long Island Brand Beverages LLC       By:  /s/ Philip Thomas     Name:  Philip
Thomas
Title:    Managing Member

 



 

 